Citation Nr: 1713524	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision, of which the Veteran was notified in December 2009, denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period. 

2.  Evidence received since the time of the final November 2009 rating decision is new and related to unestablished facts necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss. 




CONCLUSIONS OF LAW

1.  The November 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for service connection for bilateral hearing loss was denied in a November 2009 rating decision, of which the Veteran was notified in December 2009.  As the Veteran did not appeal the rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the November 2009 rating decision because the Veteran's military occupational specialty (MOS) as a cook was not readily associated with acoustic trauma and because the evidence was insufficient to establish that the Veteran's current hearing loss could be considered to be related to his service.  The evidence received since that time includes lay testimony from the Veteran regarding his actual noise exposure in service, including from 32 parachute jumps and the explosion of an artillery simulator near his head.  VA examinations and opinions were also obtained.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the claim is granted.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issue of entitlement to service connection for bilateral hearing loss.  
The transcript of the Veteran's November 2016 hearing reflects that the Veteran submitted additional evidence at the hearing; upon review, however, such evidence does not appear to have been associated with the claims file.  Accordingly, the Board finds remand is warranted so that the Veteran may be provided with the opportunity to resubmit such evidence.  

Additionally, while three VA opinions have been obtained with respect to the issue on appeal, the Board finds an additional opinion should be obtained upon remand.  In July 2011, the VA examiner indicated that an opinion as to whether the Veteran's hearing loss was related to acoustic trauma during the Veteran's military service could not be provided without resorting to mere speculation.  In June 2013, an examiner initially provided the same opinion as the July 2011 examiner, but after review of the claims file provided an additional opinion in July 2013 that it was not as likely as not that the Veteran's current hearing loss is related to his active duty service.  The examiner did not, however, provide a sufficient rationale for that opinion.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, an additional opinion should be obtained upon remand. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran and his representative that the evidence he submitted at his November 2016 hearing was not associated with the claims file, and provide him with the opportunity to resubmit the evidence along with any other relevant evidence.  This evidence may have included information regarding delayed onset of hearing loss as well as photographs of tracked vehicles.  

2.  Send the claims file to a VA examiner for review.  If the examiner determines that a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability arose in service or is otherwise related to service, to include in-service noise exposure.  The examiner should assume the Veteran's statements regarding in-service noise exposure to be credible, despite his MOS as a cook.

The examiner should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

If the examiner is unable to provide the requested opinion without resorting to mere speculation, he or she must explain why that is the case.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


